Citation Nr: 1412086	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  09-32 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether an overpayment of compensation benefits in the amount of $3,572, for failure to report his divorce, was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to February 1989.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board has reviewed the Veteran's Virtual VA file and has considered the documents contained therein in the decision below.


FINDINGS OF FACT

1.  The Veteran was notified by a November 1996 that he was receiving additional benefits for his spouse, M.M.C.  This letter informed him that he must advise VA of any change in the status of his dependents and that failure to tell VA immediately of a dependency change will result in an overpayment which must be repaid.

2.  Notice of the Veteran's marriage to S.C.S., was first received at the RO in January 2005. 

3.  In March 2008, the Veteran informed the VA he had divorced, M.M.C. in September 1998.  

4.  The RO terminated additional dependency compensation for a dependent spouse, M.M.C., effective October 1, 1998, and added additional dependency compensation for a dependent spouse, S.C.S.., effective February 1, 2005.

5.  The Veteran improperly received additional monthly dependency compensation payments during the period from October 1, 1998 to January 31, 2005 for M.M.C. as a dependent spouse; these payments amounted to $3,572.00.

6.  The Veteran was at fault for failing to provide timely notice of his divorce from M.M.C. and remarriage to S.S.C. 



CONCLUSION OF LAW

The overpayment of benefits in the amount of $3,572.00 due to the removal of former spouse M.M.C. as a dependent, effective October 1, 1998, was validly created.  38 U.S.C.A. §§ 5107, 5112, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.501 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations state that VA must provide claimants with notice and assistance. 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013). 

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. 
§ 3.159(b)(3)(ii) (stating that VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). 

Notably, the VCAA is not applicable to claims involving the validity of creations of overpayment or requests for waiver of recovery of overpayments.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002). Additionally, as discussed below, the pertinent facts are not in dispute; instead, resolution of the appeal is wholly dependent on interpretation of the applicable laws and regulations pertaining to effective dates for discontinuance or issuance of additional benefits for a veteran on the basis of a dependent spouse.  The VCAA is therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004. 

Law and Analysis

In a Declaration of Status of Dependents (VA Form 21-686c), of November 1996, the Veteran reported that he had married M.M.C. in August 1996.  In a letter dated in November 1996, the RO notified the Veteran that his disability compensation had been amended to include payment for his spouse.  The Veteran was advised via this letter that he must tell VA immediately if there was any change in the status of his dependents; and that failure to tell VA immediately of a dependency change will result in an overpayment which must be repaid.

In January 2005, VA received a Status of Dependents Questionnaire in response to the RO's letter of December 2004 requesting verification of status of dependents.  In the January 2005 Status of Dependents Questionnaire, the Veteran reported he had married S.C.S. in June 2000.  In February 2008, the VA informed the Veteran that a review of his file had revealed he had a new spouse, SC.S.  He was asked to submit a new VA Form 21-686c.  In a separate letter dated that same month, the VA sent a letter to the Veteran informing him that VA was in receipt of his information which showed he had divorce M.M.C. in September 1998 and that no notification of the divorce was found.  He was further notified that the VA proposed to reduce his benefit payment beginning October 1, 1998, the month following his divorce.  

In March 2008, the Veteran submitted a new VA Form 21-686c wherein he reported he divorced M.M.C. on September 4, 1998 and married S.C.S. on June 28, 2000.  In a July 2008 letter, the Veteran was informed he had incurred an overpayment of $3,572.00 and that it was proposed that withholding of benefits would begin in October 2008 to repay the created debt.  

In a May 2008 letter, the RO advised the Veteran that M. had been removed from his compensation award effective October 1, 1998, due to their divorce.  The RO also advised that this adjustment resulted in an overpayment of benefits which had been paid to him, and he would be notified shortly of the exact amount of the overpayment and given information about repayment.  The Veteran was also advised that S.C.S. was being added to his award as of February 1, 2005, which is the first of the month after receipt of his dependence questionnaire listing S.C.S. as his current spouse.  A July 2008 letter explained how the debt was calculated and included a payment audit for the time period from December 1998 to December 2005. 

An award of additional compensation for dependents, based on the establishment of a rating in the percentage specified by law for that purpose, shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f). 

If an application is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within one year from the date of such notification, compensation may not be paid by reason of that application.  This applies to applications for increased benefits by reason of existence of a dependent. See 38 C.F.R. § 3.109(a). 

The Veteran does not dispute that he did not notify VA of his divorce from M.M.C. or marriage to S.C.S. until 2005.  Instead, he contends that the VA never paid him any money.  He argues, the money he received was "deducted from [his] retirement pay, forwarded to [VA] and returned to [him] so as to preclude [him] from paying taxes".  

After reviewing the record, the Board concludes that M.M.C. was properly removed as a dependent spouse as of October 1, 1998, and inclusion of S.C.S. as the Veteran's spouse earlier than February 1, 2005 as a dependent is not warranted.  In this regard, the Board notes that although the Veteran had been advised in letters from the RO dated prior to 2005 that he must notify VA if there were any changes in his dependents, the Veteran did not do so until January 2005 and only after the VA asked that he verify his dependent status.  The record shows that although the Veteran divorced M.M.C. in September 1998 and married S.C.S. in June 2000, he did not notify VA until January 2005 of the same.  Thus, the requisite notice was not provided until approximately four and a half years after his marriage to S.C.S.  The Veteran's former spouse, M.M.C., was properly removed as the Veteran's dependent on September 30, 1998, the last day of the month in which their September 1998 divorce occurred, with the reduced rate payable the day following the date of the discontinuance, October 1, 1998.  38 U.S.C.A. § 5112(b)(2); 38 C.F.R. § 3.501(d)(2). 

Importantly, increased benefits for the Veteran's spouse S.C.S. could not be made before the first day of the calendar month following the month in which the increased award became effective, in this case, February 1, 2005.  38 U.S.C.A. § 5111(a)(1).  The Board emphasizes that if a veteran wants VA compensation for having a dependent there are certain rules that apply in order to obtain this compensation.  Adding a dependent to an award of VA benefits is essentially a request for increased compensation, and an increase in disability compensation may be granted from the earliest date on which it is factually ascertainable that an increase in disability occurred if the claim for an increase is received within one year from the date of the marriage.  38 U.S.C.A. § 5110(f), (n); 38 C.F.R. 
§ 3.401(b)(1)(i).  As the Veteran failed to inform VA he had divorced and remarried within one year of his marriage, legally, the effective date of the addition of his current spouse, S.C.S., to his award of VA benefits must be the date notice of the dependent's existence was received by the RO.  38 C.F.R. § 3.401(b)(1)(ii).  The fact that the Veteran would have been entitled to additional benefits if had he informed the RO earlier is irrelevant to the issue of the appropriate effective date.  The Veteran had a duty to let VA know if he wanted VA compensation for the new dependent, and the record shows that the information necessary to establish entitlement to payments for S.C.S. as a dependent was not received until January 8, 2005.  Accordingly, an effective date earlier than February 1, 2005, for the inclusion of S.C.S. as a dependent of the Veteran is not in order. 

With regard to the overpayment, the Veteran essentially contends that the overpayment in this case was not validly created because he was never paid any money by the VA.  The preliminary issue of the validity of a debt is a threshold determination that must be made in a benefits overpayment debt collection matter.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.911. 

As previously stated, although the record reflects that the Veteran divorced M.M.C. in September 1998 and married S.S.C. in June 2000, he did not, however, apprise VA of either the divorce or the remarriage until January 2005.  Thus, he continued to receive benefits for his dependent spouse, M.M.C. for approximately four and a half years while he was not married to her.  Although he remarried only a couple of years later, he did not advise VA of this until years after the fact.  VA was only made aware of the termination of the Veteran's marriage to M.M.C. and his remarriage to S.S.C. after the Veteran provided the VA Form 21-0538 in March 2005.  Moreover, the record is clear that the Veteran was receiving payments from the VA for disability benefits including benefits for his spouse.  

As the Veteran failed to timely advise VA of his divorce in September 1998, the Board finds that the Veteran was solely at fault in the creation of an overpayment.  The Board further finds that the creation of the overpayment cannot be considered to have resulted from VA error.  The record reflects the Veteran was advised, in letters from the RO to immediately report any changes in his dependency status, but there is no record of his having done so prior to January 2005.  An overpayment commenced when he was divorced and continued to receive additional compensation for M.M.C. because he did not timely advise VA. 

For the reasons set forth above, the Board finds that the overpayment at issue in this case was properly created and is a valid debt.  Narron v. West, 13 Vet. App. 223, 227 (1999) (stating that the issue of waiver must be addressed as condition precedent to recoupment of debt by VA).  A preponderance of the evidence is therefore against the claim and the benefit sought on appeal is denied.  38 U.S.C.A. § 5107(b) (West 2002). 

	(CONTINUED ON NEXT PAGE)



ORDER

An overpayment of VA compensation benefits in the amount of $3,572.00, for removing S.C.S. as the Veteran's dependent spouse was properly created.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


